MEMORANDUM DECISION.
On appeal from his conviction of operating a motor vehicle while under the influence of intoxicating liquor in violation of 29 M.R.S.A. § 1312, Darrell P. Knightly argues that the police denied him a reasonable opportunity to procure a blood test. State v. Munsey, 152 Me. 198, 127 A.2d 79 (1956). The record reveals that Knightly refused to sign release forms required by the hospital to which he had been taken. We have previously found no denial of governmental fair play under similar circumstances. State v. Copeland, Me., 391 A.2d 836 (1978); State v. Deering, Me., 384 A.2d 447 (1978). We find none here.
The entry is:
Judgment affirmed.
All concurring.